Citation Nr: 0627873	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-43 166	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

Thomas J. Laubacher, Law Clerk




INTRODUCTION

The veteran had active military service from November 1944 to 
December 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for PTSD.


FINDING OF FACT

Stressful experiences upon which a diagnosis of PTSD has been 
based have not been verified by credible supporting evidence.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 4.125(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that while serving as a truck driver in 
the Philippines he drove supplies to the front lines and 
often had to transport injured soldiers when he returned from 
the front lines.  He avers that he saw numerous injured and 
dead soldiers and that his convoys were often shot at by 
Japanese forces.  The veteran claims that these experiences 
in the Philippines resulted in PTSD.  

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Where it is 
determined that the veteran was personally engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f)(1).  However, where, as here, VA determines that 
the veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's account as to the occurrence of the claimed 
stressor(s).  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

To show that the veteran has been diagnosed with PTSD, he 
submitted a March 2004 letter from J.L., M.D., with his 
original claim.  The letter from Dr. L stated that he 
psychologically examined the veteran in March 2004 and 
diagnosed him with PTSD, chronic and severe.  The veteran's 
reported symptoms included daily intrusive thoughts, 
nightmares, flashbacks, distress at exposure to reminders of 
past trauma, avoidance of conversations about past service, 
anhedonia, estrangement and detachment from others, 
restricted affect, sleep disturbance, irritability, anger 
outbursts, concentration and memory problems, hypervigilance, 
and exaggerated startle response.

While the veteran has shown that he has a current diagnosis 
of PTSD, and Dr. L's letter connects this PTSD to his claimed 
stressors, there is no credible supporting evidence showing 
that the claimed in-service stressors occurred.  The criteria 
for award of service connection for PTSD therefore are not 
met.

Evidence that corroborates the veteran's account as to the 
occurrence of the claimed stressors is necessary because the 
record does not show that the veteran served in combat.  See 
38 C.F.R. § 3.304(f).  Evidence denoting participation in 
combat includes the award of decorations such as the Combat 
Infantryman Badge (CIB), Purple Heart, and decorations such 
as the Bronze Star Medal, when awarded with a Combat "V" 
device.  The record does not show that the veteran was 
awarded any of these.  The veteran contends that his service 
discharge shows that he participated in the battle of Luzon.  
However, his discharge merely lists Luzon under the heading 
"Battles and Campaigns," and does not specify that he was a 
combatant.  In fact, when providing more specific information 
as to his duties in the Philippines, the veteran does not 
mention combat participation, but instead indicates that he 
was a truck driver who delivered supplies to the front line.  
Moreover, the veteran's separation qualification record 
listed the veteran's duties, and they all related to driving 
and servicing trucks, with no mention of combat.  The Board 
therefore finds that the veteran did not participate in 
combat.  

Along with his Notice of Disagreement (NOD), the veteran 
submitted an Internet brochure as evidence to support his 
claim that he engaged in combat.  This brochure, however, 
only describes the Luzon Campaign and includes the figures of 
casualties for the campaign.  It does not show that the 
veteran participated in combat.  In his NOD, the veteran 
correctly argues that a determination of engagement of combat 
is not limited to whether the veteran received combat awards 
or citations, or whether the veteran had a combat MOS.  He 
also correctly cites the case of Dizoglio v. Brown, 9 Vet. 
App. 163 (1996).  In Dizoglio it was held that documented 
attacks on United States bases in Vietnam could be used as an 
example of a veteran engaging in combat.  Dizoglio, 9 Vet. 
App. at 166.  The veteran's analogy to Dizoglio is inapt.  
The attacks discussed in Dizoglio included specifically 
documented attacks that occurred while a veteran was 
stationed at the base that was attacked.  Id.  Here, the 
brochure provided no mention of attacks on any specific base 
or that the veteran was at a specific place at the time of 
any attack, as was the case in Dizoglio.  In sum, there is no 
evidentiary support for the contention that the veteran 
experienced combat.

Because the veteran did not engage in combat, credible 
supporting evidence is required to establish that the claimed 
stressor occurred.  The veteran argues that his uncontested 
statements along with the Internet brochure should constitute 
the credible evidence required.  However, a veteran's lay 
testimony is not enough to establish the occurrence of the 
alleged stressor and the brochure does not corroborate the 
veteran's account.  See Cohen v. Brown, 10 Vet. App. 128, 
142.  

Dr. L. described the veteran's PTSD as service connected.  
However, Dr. L. clearly indicated in his March 2004 letter 
that the information regarding alleged stressors was reported 
to him by the veteran himself.  As noted in the foregoing 
analysis, the Board has determined that there is no credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.  Dr. L.'s statement that the veteran has PTSD that 
is related to his military service is not credible evidence 
that these stressors occurred.  Cf. Black v. Brown, 6 Vet 
App. 177, 180 (1993) (doctor's opinions based on history 
furnished by veteran and unsupported by clinical evidence 
were merely conclusions unsupported by any objective medical 
evidence).

VA has requested that the veteran provide information that 
would allow it to investigate and verify the veteran's 
claimed stressors, but he has not responded with specificity.  
In April 2004, VA sent the veteran a notice of its duty to 
assist him and requested that he fill out and return a PTSD 
questionnaire so that VA could verify his stressors.  The 
veteran returned the PTSD questionnaire.  In it, he described 
his in-service stressor as transporting bodies for disposal.  
The only dates he was able to provide were 1944-46.  He did 
not narrowly define dates so that specific stressors could be 
verified, and he provided no names of any others involved who 
may have been able to corroborate his claimed stressors.  

The veteran submitted another PTSD questionnaire that 
indicated that the in-service stressor occurred in Luzon, 
Philippines sometime between the middle of 1945 and the 
middle of 1946.  He also attached a Statement in Support of 
Claim in which he contended that he was a truck driver with 
the 3066th QM Laundry Co.  He averred that he saw many dead 
bodies and that Japanese shot at his convoys.  He also 
averred that he transported many wounded soldiers back to 
field hospitals set up at the rear of Company Headquarters.  
However, again, he did not provide VA any specific 
information that would allow investigation of the actual 
experience by the veteran.  

Without the veteran's cooperation, further inquiries could 
not be made.  See Wood v. Derwinski, 1 Vet App. 190, 193 
(1991) (a veteran cannot passively wait for assistance from 
VA in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence).  Given the absence of credible supporting evidence 
that the veteran's claimed stressors occurred, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for PTSD.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is expected 
to provide; (3) that VA will seek to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 132 (Fed. Cir. 2006).    

Review of the record discloses that the veteran has been 
adequately informed of VA's duty to notify and assist the 
veteran.  In correspondence dated in April 2004, VA informed 
the veteran what the evidence and information must show to 
establish entitlement for PTSD, what evidence or information 
the veteran was expected to provide, and what evidence or 
information VA would seek to provide.  The correspondence 
also asked the veteran to send any information that would 
support his claim.  

VA also met its duty to assist.  VA assisted the veteran by 
requesting that he submit a PTSD questionnaire so that his 
claimed stressors could be verified.  However, as noted, the 
veteran failed to provide specific dates or names that were 
needed in order to verify his claimed stressors.  VA also 
offered the veteran assistance in obtaining private medical 
records. 

VA further sought to assist the veteran by seeking his 
service medical records (SMRs) until it was informed in May 
2004 by the National Personnel Records Center (NPRC) that the 
veteran's SMRs were among those thought to have been 
destroyed in a 1973 fire at NPRC.  When SMRs are missing 
through no fault of the veteran, the Board has a heightened 
duty to consider the application of the benefit of the doubt 
rule and explain its decision.  See Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  The Board notes that it does not read 
into Russo the presumption that the missing records would, if 
they still existed, necessarily support the appellant's 
claim.  Russo did not establish a heightened benefit of the 
doubt, but rather, it established a heightened duty to 
consider the application of the benefit-of-the-doubt 
doctrine.  Id.  As noted, the Board has considered the 
benefit-of-the-doubt doctrine, but has determined that the 
preponderance of the evidence is against the claim because 
the veteran's claimed stressors have not been verified, as 
required.  In any event, award of service connection in the 
instant case hinges on verification of claimed stressors, not 
on medical evidence, and the veteran has made no claim that 
any in-service medical evidence would relate to his claimed 
stressors.


ORDER

Entitlement to service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


